PER CURIAM:
Antoine Hill petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his 28 U.S.C.A. § 2255 (West Supp.2011) motion. He seeks an order from this court directing the district court to act, and has filed an application to proceed in forma pauperis. Our review of the district court’s docket reveals that the district court has ruled on Hill’s § 2255 motion. Accordingly, although we grant Hill’s in forma pauperis application, we deny the mandamus petition as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.